Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions

1.	Applicant’s election without traverse of  Group I (claims 1-11) in the reply filed on 08/25/22 is acknowledged.

Drawings

2.	The drawings are objected to because
a.	internal support structure as disclosed in claim 8 is not shown in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102

3.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 7-9 & 11 is/are rejected under 35 U.S.C. 102(a)(1) as being 	anticipated by Paavola et al. US2019/0254194.

	Per claim 1 Paavola et al. teaches an apparatus (100, see fig.1A-6) comprising: at least a first vapour chamber portion (118; [0041]) and a second vapour chamber portion (122; [0041]) wherein the vapour chamber portions comprise walls housing an internal volume (126) where the internal volume is configured to enable vapour flow (124; [0041]); at least one hinge (106; [0022]-[0023] & [0025], “hinge 106 comprises 118, 120 & 122, see fig.2-4) formed from walls of the first vapour chamber portion and walls of the second vapour chamber portion ([0040], see fig.1A-6) and configured to enable the first vapour chamber portion to be moved relative to the second vapour chamber portion ([0040], see fig.1A-6); and wherein the hinge is thermally conductive and configured to transfer heat from the first vapour chamber portion to the second vapour chamber portion ([0023]).  
	Per claim 2 Paavola et al. teaches the apparatus as claimed in claim 1 wherein the at least one hinge (106) comprises a thermally conductive material ([0040], “copper tubes”).  
	Per claim 4 Paavola et al. teaches the apparatus as claimed in claim 1 wherein the walls define at least part of an external housing of the vapour chamber portions (see fig.3-4).  
	Per claim 5 Paavola et al. teaches the apparatus as claimed in claim 1 wherein the walls comprise a wick structure configured to enable flow of a working fluid via capillary action ([0041] ,”Examiner note: wicks in heat pipe(s) transfer fluid via capillary actions”).  
	Per claim 7 Paavola et al. teaches the apparatus as claimed in claim 1 wherein the first chamber portion (118; [0041]) is configured to be positioned in proximity to a heat source ([0022]-[0024], [0047], see fig. 1A-2).  
	Per claim 8 Paavola et al. teaches the apparatus as claimed in claim 1 wherein each vapour chamber portion comprises a respective internal support structure configured to support the walls of the vapour chamber portion (see fig.3-4; [0041], “the wick, internal walls of the tube and fluid are the support structure”).  
	Per claim 9 Paavola et al. teaches the apparatus as claimed in claim 8 wherein the internal support structure comprises one or more struts configured to control flow of working fluid within the vapour chamber portions ([0041], “the wick and internal walls of the tube are the support structure that are configured to control the flow of the working fluid”).  
	Per claim 11 Paavola et al. teaches the apparatus as claimed in claim 1 wherein the apparatus comprises more than two vapour chamber portions (118, 120 & 122, see fig.1A-4, “the vapor chamber portions are made up of three portions”) connected to each other by hinges (106).  

Claim Rejections - 35 USC § 103

4.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Paavola et al. US2019/0254194 in view of Kurma Raju et al. 	US2019/0041922.

	Per claim 3 Paavola et al. teaches the apparatus as claimed in claim 1 
	Paavola does not explicitly teach wherein the at least one hinge comprises at least one of, teethed structure, interleaved projections, ball and socket arrangement.  
	Kurma Raju et al. however discloses wherein the at least one hinge (120. See fig.2) comprises at least one of, teethed structure (see fig.2), interleaved projections, ball and socket arrangement.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a teethed structure as taught by Kurma Raju et al. in the apparatus of Paavola et al., because it enables a well secured integration of the first and second chassis/housing of the apparatus, thus enabling proper rotation of both houses/chassis of the apparatus.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Paavola et al. US2019/0254194 in view of Delano et al. US2019/0354148.

	Per claim 6 Paavola et al. teaches the apparatus as claimed in claim 1 
	Paavola et al. does not explicitly teach wherein the first vapour chamber portion is configured so that a first working fluid condenses on the area of the walls that forms the hinge and the second vapour chamber portion is configured so that a second working fluid evaporates from the area of the walls that forms the hinge.  
	Delano et al. however discloses wherein the first vapour chamber portion (120) is configured so that a first working fluid condenses on the area of the walls that forms the hinge ([0017]) and the second vapour chamber portion (118) is configured so that a second working fluid evaporates from the area of the walls that forms the hinge ([0017]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the first vapour chamber be configured to condense a working fluid and a second vapour chamber portion be configured to evaporate a working fluid as taught by Delano et al. in the apparatus of Paavola et al., because it allows heat from the heat source to evaporate via the evaporator and condense back to liquid via the condenser, thus allowing an effective thermal dissipation of heat from the heat source. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Paavola et al. US2019/0254194.

	Per claim 10 Paavola et al. teaches the apparatus as claimed in claim 8 
	Paavola et al. does not explicitly teach wherein the support structure is formed using an additive manufacturing process.  
	The language, term, or phrase "additive manufacturing process", is directed towards the process of making a support structure.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
 	
Email Communication

5.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	North et al. US2019/0317574 discloses an information handling system and a thermally conductive hinge.
	Shah US2018/0284856 discloses a flexible vapor chamber.
	Miyazaki et al. US2005/0180109 discloses a computer with a flexible heat pipe
	Applicants are directed to consider additional pertinent prior are included on the Notice of References Cited (PTOL 892) attached herewith. The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A MATEY/Examiner, Art Unit 2835